TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2014



                                     NO. 03-13-00386-CR


                                 Stephen Marquez, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgments entered by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgments. Therefore, the Court affirms the trial court’s judgments. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.